Case 18-55697-lrc   Doc 37   Filed 07/17/18 Entered 07/17/18 19:38:47   Desc Main
                             Document      Page 1 of 5
Case 18-55697-lrc   Doc 37   Filed 07/17/18 Entered 07/17/18 19:38:47   Desc Main
                             Document      Page 2 of 5
Case 18-55697-lrc   Doc 37   Filed 07/17/18 Entered 07/17/18 19:38:47   Desc Main
                             Document      Page 3 of 5
Case 18-55697-lrc   Doc 37   Filed 07/17/18 Entered 07/17/18 19:38:47   Desc Main
                             Document      Page 4 of 5
Case 18-55697-lrc   Doc 37   Filed 07/17/18 Entered 07/17/18 19:38:47   Desc Main
                             Document      Page 5 of 5
